Order entered December 27, 1968, allowing defendant wife counsel fees to defend against appeal from order dismissing complaint unanimously affirmed, without costs or disbursements. The action for divorce brought by plaintiff husband, an attorney, is grounded on alleged cruel and inhuman treatment and abandonment. Since, in spite of the long and tortuous litigation preceding this motion, it appeared defendant might still have a meritorious defense, at least sufficient to bar the specific relief sought by plaintiff, the modest award at $375, and printing costs, by Special Term, does not constitute an abuse of discretion. Concur — Capozzoli, J. P., Tilzer, McGivern, Markewich and Nunez, JJ.